Order entered August 2, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00320-CV

                IN RE KENNETH LEE COUNCIL, Relator

                            Original Proceeding

                                    ORDER
              Before Justices Partida-Kipness, Myers, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/ Robbie Partida-Kipness
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE